MEMORANDUM*
David Vey, Vey Development, Inc., Richard T. Hartley and Hartley-Vey West LLC (collectively Vey) appeal the district court’s decision, which affirmed the order of the bankruptcy court that a breach of contract1 by Ronald Williams and Palo Alto Town and Country Village, Inc., (collectively Williams), was not the cause of any damages to Vey. We affirm.
In its cogent “Order Affirming Bankruptcy Court’s Order Denying Claim of David Vey, Vey Development, Inc., Richard T. Hartley, and Hartley-Vey West LLC,” dated March 21, 2001, the district court determined that the bankruptcy court did not err when it decided that the breach of contract was not the cause of any damages to Vey. We agree and adopt that order as our own.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The parties do not dispute that there was a contract and that it was breached by Williams.